Case 1:20-cv-22720-FAM Document 1 Entered on FLSD Docket 07/01/2020 Page 1 of 19



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                   Miami Division
                                CASE NO. 20-22720

  LETICIA GIL,

        Plaintiff

  v.

  KEVIN W. WHITEHEAD, P.A. and
  KEVIN W. WHITEHEAD, individually,

       Defendants.
  ________________________________/

                                      COMPLAINT

        Plaintiff, LETICIA GIL, sues Defendants, KEVIN W. WHITEHEAD, P.A. and KEVIN

  W. WHITEHEAD, individually and states:

                                 JURISDICTION AND VENUE

  1.    This action is founded on Defendants’ violations of the Fair Labor Standards Act,

        29 U.S.C. § 201 et. seq ("FLSA"), the Florida Minimum Wage Act, §448.110, Fla.

        Stat. (“FMWA”), the Emergency Family Medical Leave Expansion Act provision of

        the Families First Coronavirus Response Act (“FFCRA”) and the Family Medical

        Leave Act (“FMLA”), §448.102, Fla. Stat., the Florida Whistleblowers Act (“FWA”),

        and a claim for unpaid wages under § 448.08, Fla. Stat.

  2.    Jurisdiction over the federal claims arises under 29 U.S.C. § 216(b), 28 U.S.C.

        §1331 and 29 U.S.C. § 2617. Supplemental jurisdiction of Plaintiff’s FMWA, FWA

        and unpaid wages claims is founded on 28 U.S.C. § 1367.




                                      Page 1 of 19
Case 1:20-cv-22720-FAM Document 1 Entered on FLSD Docket 07/01/2020 Page 2 of 19



  3.    Venue is proper in the Miami Division of the Southern District of Florida pursuant

        to 28 U.S.C. Section 1391(b) inasmuch the acts which form the basis of the claims

        all arose within the Southern District of the State of Florida.

  4.    All jurisdictional prerequisites to bringing these claims have been met or waived.

        Plaintiff attaches as Composite Exhibit A the copy of its demand letter to

        Defendants and Defendants’ response as proof of compliance with the pre-suit

        requirements of § 448.110, Fla. Stat. and Plaintiff’s entitlement to claim liquidated

        damages under the FLSA at the higher minimum wage rate set by the State of

        Florida.

                                              PARTIES

  5.    Plaintiff, LETICIA GIL, is a resident of Dade County, Florida, is sui juris, and is a

        former employee of Defendants.

  6.    Defendant, KEVIN W. WHITEHEAD, P.A. is a Florida professional corporation

        d/b/a “Whitehead Law Group” (“WLG”) which operates a law firm whose primary

        practice focus is bringing Personal Injury Protection (“PIP”) claims against

        insurance companies.      The principal office for WLG is in Miami-Dade County,

        Florida.

  7.    Defendant KEVIN W. WHITEHEAD (“WHITEHEAD”) is the President and sole

        shareholder of WLG. At all times relevant to the causes of action asserted in this

        Complaint, WHITEHEAD was responsible for the day-to-day management of WLG

        including but not limited to all decisions related to hiring and firing of employees,

        determining the payment of wages, job assignments and scheduling of work hours.

        WHITEHEAD is a resident of Miami –Dade Florida.

                                         Page 2 of 19
Case 1:20-cv-22720-FAM Document 1 Entered on FLSD Docket 07/01/2020 Page 3 of 19



  8.    WLG constitutes an enterprise engaged in commerce under the FLSA and FMWA

        because its employees worked on or handled equipment, goods or materials that

        moved through interstate commerce; it ordered goods from out of state, and/or it

        transmitted or received funds and insurance proceeds from out of state entities.

        At all times relevant to this action, WLG employed two or more but less than 500

        employees and on information and belief, generated at least $500,000 or more in

        annual gross volume of sales.

                                               FACTS

  9.    Plaintiff is a single mother with a young school-aged son.    Plaintiff worked for

        Defendants as a full-time legal assistant for approximately seven years. Plaintiff

        reported directly to WHITEHEAD even though WHITEHEAD rarely worked in his

        law firm office during the period at issue in this case.

  10.   Prior to June 4, 2020, Plaintiff was considered a valued member of WLG’s staff.

        Because of Defendants’ regard for her quality of work and work performance,

        Plaintiff received a substantial raise in August, 2019. Her wages were boosted to

        $2,247.75 (gross) and her vacation pay was increased to 14 days per year and

        one week of sick leave. This wage rates remained in effect until the time of her

        termination on June 15, 2020.

  11.   In or around mid-March, 2020 as the COVID 19 pandemic rapidly continued to

        spread throughout the nation, federal, state and local governments such as Miami-

        Dade County issued “stay at home” orders that resulted in the closure of

        businesses, schools and daycare centers. As a result, Plaintiff and other staff

        members at WLG closed WLG’s office and teleworked from home.

                                         Page 3 of 19
Case 1:20-cv-22720-FAM Document 1 Entered on FLSD Docket 07/01/2020 Page 4 of 19



  12.   The FFCRA passed Congress, was signed into law and went into effect on 4/1/20

        thus providing employees like Plaintiff up to 10 weeks of paid leave if they could

        not work in an office or telework due to the closure of a child’s school or daycare

        center due to COVID 19.

  13.   When Defendants first became aware that Plaintiff was not reporting to his office

        in and around 4/3/20, he sent her an electronic communication demanding an

        explanation of why she was working from home. Plaintiff responded, “ I am working

        from home because there is a state “stay at home” order and [son’s] school is

        closed until further notice.    I have no one to watch my son until something

        changes.” She requested clarification, “Moving forward, should I continue to work

        remotely from home or should I put my responsibilities on hold until you decide

        whether or not I will be compensated for my work ?....”             Defendants never

        responded to the communication and Plaintiff took this to mean that she should

        continue to telework from home.

  14.   On or about April 30, 2020, Defendants demanded that Plaintiff return to the office

        to work. Plaintiff responded, “I will not be able to return to the office full-time until

        [son’s] school re-opens in this summer. They advised all parents that they will be

        re-opening in the summer in June.” Defendants replied, “You need to work in the

        office.” On or about May 3, 2020, Defendants issued a text message advising

        that all staff must return to work in the office even though WHITEHEAD, himself,

        was not reporting to the office.

  15.   Although Defendants were on notice of Plaintiff’s inability to work in the office due

        to the closure of her son’s school, they failed to advise Plaintiff of her rights under

                                           Page 4 of 19
Case 1:20-cv-22720-FAM Document 1 Entered on FLSD Docket 07/01/2020 Page 5 of 19



        FFCRA and the Emergency Family Medical Leave to take paid leave on account

        of those circumstances.

  16.   Nevertheless, Plaintiff continued to perform telework from home with the

        expectation she would be paid for that work. Defendants continued to accept the

        benefit of her telework.

  17.   Plaintiff worked 75 hours during the two-week pay period ending 6/1/20. Her

        paycheck for that pay period was due to be direct deposited into her bank account

        on 6/5/20.

  18.   On 6/4/20, Defendants sent Plaintiff a text message claiming that she owed

        $5,479.60 to WLG for unpaid insurance premiums dating back to 2016.

        Defendants also stated, “We have the further issue with you refusing to work in the

        office which is against company policy and threatens your ability to get paid for

        that hours that you were working at home....” [E.S.]. Defendants then sent an

        email to Plaintiff stating,

               “Leticia, you may see a direct deposit in your account tomorrow for
               $1620.33” Do NOT withdraw this money since we have cancelled
               same and have taken you off payroll until the health insurance [issue
               has been resolved]. I sent you the payroll for the last 5 years in which
               you see the exact amount you paid towards your obligation.....”
               [E.S.]

  19.   Plaintiff’s reply to Defendants denied that she owed $5,479.60 in unpaid insurance

        premiums or that she had refused to come to work. She reiterated that she could

        not report to the office because her son’s school was closed due to COVID 19 but

        that she anticipated the school might re-open soon.      Defendants again failed to

        advise Plaintiff of her right to take paid Emergency Family Medical Leave if she


                                        Page 5 of 19
Case 1:20-cv-22720-FAM Document 1 Entered on FLSD Docket 07/01/2020 Page 6 of 19



        could not telework or report to work. Plaintiff’s request for an explanation of why

        she had been taken off payroll went unanswered.

  20.   Defendants responded that Plaintiff would not get paid her earned wages until she

        paid off her insurance obligation and “when it is determined the amount you owe,

        you will be paid what you are owed for working minus any amounts you owe WLG.”

        Defendants further threatened, “In regard to working from home, you are violating

        my direct instruction and are doing so at your own peril risking not only your

        termination but also non-payment of your hours. Unless you provide me with a

        federal law or mandate that requires me to employee you from home at this point,

        then I do not have to pay you for working from home since you are doing so

        voluntarily out of the goodness of your heart I assume.” [E.S]. Defendants copied

        another staff member on this communication who cautioned them that docking

        wages in this manner was against the law.

  21.   Plaintiff replied, “Under the Fair Labor Standards Act, there is a provision that

        states you have to pay the employee on the pay date.” Yet Defendants ignored

        her reference to the FLSA and continued to withhold her earned wages.

  22.   On 6/8/20, Plaintiff texted Defendants stating, “I still have not gotten paid for the

        last payroll on June 5th.” Plaintiff inquired when she would receive her paycheck.

        Defendants’ response re-iterated their position that they considered Plaintiff an

        indentured servant and she needed to pay her entire insurance premium obligation

        before she would receive any wages. Plaintiff replied, “... you can’t just withhold

        my entire paycheck....” [E.S.] and asked if Defendants still wanted her to continue

        working. Defendants replied, “Yes, we want you.”

                                        Page 6 of 19
Case 1:20-cv-22720-FAM Document 1 Entered on FLSD Docket 07/01/2020 Page 7 of 19



  23.   Later that day, Defendants sent an electronic communication to Plaintiff

        questioning if she was working. Plaintiff responded, “Please provide me the

        amount you claim I owe you and how you calculated that amount. Otherwise, my

        paycheck is owed to me as I earned it. [E.S.] I have a three-year old that I need

        to support and I need my paycheck.” Plaintiff never received a response or her

        paycheck.

  24.   The following day, 6/9/20, Plaintiff texted Defendants again,

         “... please answer my question about when I am going to receive my
        overdue paycheck. It has now been 5 days since it was due. Do you
        expect me to keep working for you and not get paid ? [E.S.] I don’t
        understand what is going on here. How can you claim I owe you money and
        then not tell me exactly how much and withhold my paycheck ? Then you
        terminate me from payroll and now you put me back on it ? It seems like
        you are trying to force me to resign. I don’t want to resign but I do want to
        get paid. [E.S.]”

  25.   Indeed, as a consequence of Plaintiff’s lawful objections to not being paid under

        the FLSA and the FMWA and to being forced to work in the office while her son’s

        school was closed, Defendants began to plan means to terminate her or force her

        to quit. They scrutinized Plaintiff’s work for the period she had been teleworking

        and accused her of not “billing’ her time properly although Plaintiff’s time

        performing secretarial work was neither billable as legal or paralegal fees in PIP

        cases. Defendants then demanded that she recreate her “billing hours” for this

        period and refused to pay her for the work time she would spend completing this

        task.

  26.   By 6/10/20, Defendants still had not determined the exact amount they claimed

        Plaintiff owed for unpaid insurance premiums but nevertheless continued to


                                       Page 7 of 19
Case 1:20-cv-22720-FAM Document 1 Entered on FLSD Docket 07/01/2020 Page 8 of 19



        withhold her entire wages for the preceding pay period. Defendants also expected

        Plaintiff to continue performing work for them without the prospect of even getting

        paid the federal or Florida mandated minimum wage.

  27.   Plaintiff could not pay her bills as they came due, incurred late fees and suffered

        great emotional distress not knowing if and when she would get paid and what

        would happen to her employment. On 6/12/20, Plaintiff wrote Defendants, “You

        should have had your calculations in order before you withheld my wages on June

        5th. .....I would have happily entered into an agreement with you..... Instead you

        withheld my wages without proper notice and violating the law under the

        FLSA. [E.S.]. Moving forward, when should I expect my paycheck ?” Defendants

        responded, “ If you owe WLG more than your paycheck then probably never,

        unless you can provide me with the specific statute and/or law that requires

        an employer to pay an employee who owes the employer money” [E.S.]

        entirely ignoring the very law Plaintiff had just cited to them that mandated they

        pay her at least minimum wage.

  28.   Defendants continued to discriminate against Plaintiff for asserting her rights by

        claiming she had not clocked in and out properly and initiating a new “project” to

        examine whether she had been paid for work hours they claimed she never

        performed in prior pay periods despite that other staff members had reported their

        work hours in a similar fashion. Defendants threatened that after they completed

        this “project” Plaintiff would owe WLG even more money. Defendants continued

        to insist that Plaintiff report to the office to work and never informed her that she



                                        Page 8 of 19
Case 1:20-cv-22720-FAM Document 1 Entered on FLSD Docket 07/01/2020 Page 9 of 19



        had a right to take paid leave under the FFCRA and the Emergency Family Medical

        Leave Expansion Act to care for her son.

  29.   Defendants continued to demand that Plaintiff work without getting paid and she

        continued to object to performing work without the prospect of being paid a cent

        when she did not even know how much Defendants claimed she owed.

  30.   On 6/15/20, Defendants terminated Plaintiff “retroactively” for among other

        baseless and retaliatory reasons, her “sub-standard effort, attendance, and

        attitude in general,” and because of her failure to work in the office “due to the fact

        that your child was not in school” which Defendants contended was an “excuse”

        that “was not legally correct or even reasonable...”

  31.   Although Plaintiff was not the only staff member who failed to return to the office

        on 5/4/20, on information and belief, she was the only staff member who suffered

        adverse consequences failing to comply with Defendants’ 5/4/20 directive.

  32.   At the time that Plaintiff was fired, she was owed at least one week of accrued but

        unpaid vacation pay.

  33.   Defendants’ unlawful conduct has caused Plaintiff to suffer and continue to suffer

        emotional distress, including humiliation, anxiety and loss of enjoyment of life, as

        well as lost wages and benefits.

  34.   As a consequence of Defendants’ unlawful conduct, Plaintiff was required to hire

        the undersigned law firm to enforce her rights and agreed to pay the law firm a

        reasonable fee and costs for its services.

  35.   On 6/26/20 in response to Plaintiff’s attorney’s demand letter, Defendants paid

        Plaintiff the two weeks’ pay that was owed on 6/5/20, but failed to pay liquidated

                                         Page 9 of 19
Case 1:20-cv-22720-FAM Document 1 Entered on FLSD Docket 07/01/2020 Page 10 of 19



        damages under the FLSA and/or the FMWA that accrued due to late payment, her

        accrued but unused vacation pay, or her attorney’s fees.

  36.   Plaintiff has filed this lawsuit to enforce her rights under federal and state law.

                            COUNT I –FAIR LABOR STANDARDS ACT
                                   [Both Defendants]

  37.   Plaintiff incorporates by reference and re-alleges paragraphs 1-27 and 33-36 as

        if fully set forth herein and further alleges:

  38.   Plaintiff earned $2,247.75 in gross wages during the two week pay period ending

        on 6/1/20. Her wages were due to be paid on 6/5/20.

  39.   Defendants refused to pay Plaintiff any of her wages at the time they were due

        under the FLSA and the FMWA.

  40.   Plaintiff made repeated demands to Defendants that they pay her wages but

        Defendants failed and refused to do so, even after being informed by Plaintiff that

        the FLSA required timely payment of wages, and that they could not withhold her

        entire pay for the pay period. Defendants finally paid Plaintiff on 6/26/20, twenty-

        one days late.

  41.   Defendants willfully and knowingly disregarded their obligations under the FLSA

        to timely pay Plaintiff her wages and to pay her at least minimum wage (at the

        Florida rate then in effect).

  42.   By reason of such intentional and willful conduct, Plaintiff suffered damages and

        was forced to hire the undersigned law firm to obtain legal advice and assistance.

        Plaintiff’s lawyers incurred time pre-suit to discuss the matter with Plaintiff and




                                         Page 10 of 19
Case 1:20-cv-22720-FAM Document 1 Entered on FLSD Docket 07/01/2020 Page 11 of 19



          review documents and correspondence which then were used to draft the demand

          letter attached as Exhibit “A”.

  43.     Defendants’ tender of wages on 6/26/20 neither included a sum attributable to

          liquidated damages for their refusal to timely pay Plaintiff at least her minimum

          wage (at the Florida Minimum Wage rate) for the pay period ending 6/5/20 nor her

          stated attorney’s fees.

  44.     Plaintiff’s lawyers continued (and still continue) to incur time reviewing

          correspondence from Defendants and speaking with their attorney in an attempt

          to resolve the matter of liquidated damages and payment of her attorney’s fees.

        WHEREFORE, Plaintiff demands judgment against Defendants WLG and

  WHITEHEAD, jointly and severally, for

          a)     Liquidated damages equal to the amount of minimum wages (at the Florida

  Minimum Wage Rate) that were due to her on 6/5/20;

          b)     Costs of suit and an award of reasonable attorney's fees pursuant to 29

  U.S.C. §216(b); and

          c)     Declaratory, injunctive and such other relief as the Court deems just and

  proper.

                                COUNT II - FLSA RETALIATION
                                     (Both Defendants)

  45.     Plaintiff incorporates by reference and re-alleges paragraphs 1 through 31 and 33-

          36 as if fully set forth herein and further alleges:

  46.     As shown by the incorporated paragraphs above, Plaintiff repeatedly engaged in

          protected activity under the FLSA including through the assertion of rights to be


                                            Page 11 of 19
Case 1:20-cv-22720-FAM Document 1 Entered on FLSD Docket 07/01/2020 Page 12 of 19



        timely paid her wages and objections to Defendants’ efforts to withhold all of her

        earned wages and force her to continue working without payment of any wages,

        not even the minimum wage.

  47.   Within days of Plaintiff’s protected activity, Defendants embarked on a campaign

        of threats and a plan of adverse action that was designed to intimidate Plaintiff and

        cause her to resign or establish cause to terminate her employment.           When

        Plaintiff refused to resign, Defendants terminated her on 6/15/20 “retroactively.”

  48.    As shown by Exhibit “A”, Defendants have indicated their continued intent to

        retaliate against Plaintiff by filing lawsuits against her and taking other measures

        designed to disparage her reputation, hurt her economically, and cause her pain

        and suffering and emotional distress.

  49.   Defendants’ past actions have damaged Plaintiff and its future actions will continue

        to damage Plaintiff.

        WHEREFORE, Plaintiff demands judgment against Defendants WLG and

  WHITEHEAD, jointly and severally, for

        a)     Compensatory damages,

        b)     Back Wages and benefits,

        c)     Future Pay,

        d)     Declaratory and Injunctive Relief,

        e)     Her attorney’s fees and costs, and

        f)     Such other relief that is available under the FLSA as the Court deems just

        and proper



                                       Page 12 of 19
Case 1:20-cv-22720-FAM Document 1 Entered on FLSD Docket 07/01/2020 Page 13 of 19




                     COUNT III – RETALIATION UNDER THE FMWA
                                   [Both Defendants]

  50.   Plaintiff incorporates by reference and re-alleges paragraphs 1 through 31 and 33-

        36 as if fully set forth herein and further alleges:

  51.   As shown by the incorporated paragraphs above, Plaintiff repeatedly engaged in

        protected activity under the FMWA including through the assertion of rights to be

        timely paid her wages and objections to Defendants’ efforts to withhold all of her

        earned wages and force her to continue working without payment of any wages,

        not even the minimum wage.

  52.   Within days of Plaintiff’s protected activity, Defendants embarked on a campaign

        of threats and a plan of adverse action that was designed to intimidate Plaintiff and

        cause her to resign or establish cause to terminate her employment.           When

        Plaintiff refused to resign, Defendants terminated her on 6/15/20 “retroactively.”

  53.    As shown by Exhibit “B”, Defendants have indicated their continued intent to

        retaliate against Plaintiff by filing lawsuits against her and taking other measures

        designed to disparage her reputation, hurt her economically, and cause her pain

        and suffering and emotional distress.

  54.   Defendants’ past actions have damaged Plaintiff and its future actions will continue

        to damage Plaintiff.

        WHEREFORE, Plaintiff demands judgment against Defendants WLG and

  WHITEHEAD, jointly and severally, for

        a)     Compensatory damages,


                                         Page 13 of 19
Case 1:20-cv-22720-FAM Document 1 Entered on FLSD Docket 07/01/2020 Page 14 of 19



        b)     Back Wages and benefits,

        c)     Future Pay,

        d)     Declaratory and Injunctive Relief,

        e)     Her attorney’s fees and costs, and

        f)     Such other relief that is available under the FLSA as the Court deems just

        and proper

                     COUNT IV – FLORIDA WHISTLEBLOWER’S ACT
                                  [Both Defendants]

  55.   Plaintiff incorporates by reference and re-alleges paragraphs 1 through 31 and 33-

        36 as if fully set forth herein and further alleges:

  56.   As shown by the incorporated paragraphs above, Plaintiff repeatedly engaged in

        protected activity under the FLSA and FMWA including through the assertion of

        rights to be timely paid her wages and objections to Defendants’ efforts to withhold

        all of her earned wages and force her to continue working without payment of any

        wages, not even the minimum wage.         All such acts were in violation of the FLSA

        and the FMWA.

  57.   Within days of Plaintiff’s protected activity, Defendants embarked on a campaign

        of threats and a plan of adverse action that was designed to intimidate Plaintiff and

        cause her to resign or establish cause to terminate her employment.           When

        Plaintiff refused to resign, Defendants terminated her on 6/15/20 “retroactively.”

  58.    As shown by Exhibit “B”, Defendants have indicated their continued intent to

        retaliate against Plaintiff by filing lawsuits against her and taking other measures




                                         Page 14 of 19
Case 1:20-cv-22720-FAM Document 1 Entered on FLSD Docket 07/01/2020 Page 15 of 19



        designed to disparage her reputation, hurt her economically, and cause her pain

        and suffering and emotional distress.

  59.   Defendants’ past actions have damaged Plaintiff and its future actions will continue

        to damage Plaintiff.

        WHEREFORE, Plaintiff demands judgment against Defendants WLG and

  WHITEHEAD, jointly and severally, for

        a)     Compensatory damages,

        b)     Back Wages and benefits,

        c)     Future Pay,

        d)     Declaratory and Injunctive Relief,

        e)     Her attorney’s fees and costs, and

        f)     Such other relief that is available under the FWA as the Court deems just

        and proper

                           COUNT V – UNPAID BACK WAGES
                                       [WLG]

  60.   Plaintiff incorporate by reference and re-alleges paragraphs 1-7, 9-10, 30, 32 and

        34-36 as if fully set forth herein and further alleges:

  61.   During her employment with WLG, Plaintiff earned hourly wages and benefits that

        were considered wages including paid vacation leave.

  62.   In August, 2019, WLG increased Plaintiff’s annual paid vacation leave to 14 days

        per year and one week of sick leave.

  63.   Plaintiff used some of the 14 days of paid vacation leave but had 7 or more days

        of paid vacation leave due to her at the time of her termination. The exact number


                                        Page 15 of 19
Case 1:20-cv-22720-FAM Document 1 Entered on FLSD Docket 07/01/2020 Page 16 of 19



        of days of vacation owed to Plaintiff will be determined through discovery. Each

        day of paid vacation leave was worth $ 224.77 per day (gross).

  64.   WLG maintained a policy that employees could request payout of unused vacation

        days.

  65.   WLG owes Plaintiff for each of her accrued but unused vacation days and she has

        been damaged by its failure to pay her same.

         WHEREFORE, Plaintiff demands judgment against WLG for each day of paid
  vacation leave that she had accrued at the time of her termination at the rate of $224.77
  per day plus an award of her attorney’s fees and costs pursuant to §448.08, Fla. Stat.
                   COUNT VI- INTERFERENCE WITH FFRCA RIGHTS
                                 [Both Defendants]
  66.   Plaintiff incorporate by reference and re-alleges paragraphs 1-15, 18-20, 25, 28

        and 30-36 as if fully set forth herein and further alleges:

  67.   The FFCRA includes the Emergency Paid Sick Leave Act and an amendment to

        the FMLA that is titled the “Emergency Family Medical Leave Expansion Act”

        (“EFMLEA”).

  68.   Plaintiff had worked for Defendants for almost seven years in advance of 4/1/20

        and therefore was a covered by FFCRA and was eligible for its benefits.

  69.   Defendant WLG was a covered employer under the FFCRA in that it employed

        less than 500 employees during the period required by the FFCRA.

  70.   Under the FFCRA a covered employer is obligated to notify an eligible employee

        of the employee’s entitlement to paid sick leave and Emergency Family Medical

        Leave upon becoming aware of circumstances that qualify the employee for such

        leave.


                                        Page 16 of 19
Case 1:20-cv-22720-FAM Document 1 Entered on FLSD Docket 07/01/2020 Page 17 of 19



  71.   Defendants became aware on 4/30/20 that Plaintiff was unable to report to work

        at WLG’s offices because she was home caring for her young son whose school

        was closed due to COVID 19.        These circumstances expressly entitled Plaintiff,

        80 hours of paid sick leave of up to $511 per day and paid Emergency Family

        Medical Leave of up to $200 per day for an additional period of up to 10 weeks in

        the event she was unable to work or telework.

  72.   Defendants had sufficient work for Plaintiff to perform (and indeed told her that

        they wanted her to continue to work for them) but refused to allow her to continue

        teleworking as she had done for the past three months.

  73.   Had Defendants fulfilled their legal obligation to notify Plaintiff of her entitlement to

        paid sick leave and Emergency Family Medical leave, Plaintiff would have taken

        the leave to continue receiving pay and to preserve her job.

  74.   Defendants’ failure or refusal to inform Plaintiff of her rights was an unlawful

        interference with her rights under the FFCRA that caused Plaintiff to suffer

        economic harm and other prejudice, including but not limited to loss of her benefits

        and right to reinstatement at the conclusion of the leave.

  75.   Instead, Defendants used Plaintiff’s inability to report to their office as a pretext to

        terminate her employment and evade its obligation to pay leave under FFFCRA.

        WHEREFORE, Plaintiff demands judgment against WLG and WHITEHEAD, for

  damages and equitable relief in the form of:

        a)     Back wages and benefits,

        b)     Future pay and benefits,

        c)     Reinstatement,

                                         Page 17 of 19
Case 1:20-cv-22720-FAM Document 1 Entered on FLSD Docket 07/01/2020 Page 18 of 19



        d)     Declaratory and Equitable Relief,

        e)     Her attorney’s fees and costs of suit; and

        f)     Such other relief as the Court deems just and proper.

                    COUNT VII -- RETALIATION UNDER THE FFCRA
                                   [Both Defendants]

  76.   Plaintiff incorporate by reference and re-alleges paragraphs 1-15, 18-20, 25, 28

        and 30-36 as if fully set forth herein and further alleges:

  77.   As shown by the incorporated paragraphs above, Plaintiff repeatedly engaged in

        protected activity under the FFCRA including through objections to Defendants’

        demand that she report to their office to work when she had no one to care for her

        young son due to closure of his school and/or day-care due to COVID 19.

  78.   Within days of Plaintiff’s protected activity, Defendants embarked on a campaign

        of threats and a plan of adverse action that was designed to intimidate Plaintiff and

        cause her to resign or establish cause to terminate her employment.           When

        Plaintiff refused to resign, Defendants terminated her on 6/15/20 “retroactively.”

  79.    As shown by Exhibit “B”, Defendants have indicated their continued intent to

        retaliate against Plaintiff by filing lawsuits against her and taking other measures

        designed to disparage her reputation, hurt her economically, and cause her pain

        and suffering and emotional distress.

  80.   Defendants’ past actions have damaged Plaintiff and its future actions will continue

        to damage Plaintiff.

        WHEREFORE, Plaintiff demands judgment against Defendants WLG and

  WHITEHEAD, jointly and severally, for


                                        Page 18 of 19
Case 1:20-cv-22720-FAM Document 1 Entered on FLSD Docket 07/01/2020 Page 19 of 19



        a)     Back Wages and benefits,

        b)     Future Pay,

        c)     Declaratory and Injunctive Relief,

        d)     Her attorney’s fees and costs, and

        e)     Such other relief that is available under the FLSA as the Court deems just

        and proper

                                DEMAND FOR JURY TRIAL


        Plaintiff demands a trial by jury for each claim so triable.


        Dated, June 29, 2020.


                             LANGBEIN & LANGBEIN, P.A.
                             Attorneys for the Plaintiff
                             7480 Fairway Drive, Suite 209
                             Miami Lakes, FL 33014
                             Tel: (305) 556-3663
                             Fax: (305) 556-3647
                             Email: langbeinpa@bellsouth.net

                             By:    /s/ Leslie W. Langbein
                                      Leslie W. Langbein, Esq.
                                     Fla. Bar No. 305391




                                        Page 19 of 19
